Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Claims 1-20 of E. Kantzer et al., US 16/638,395 are pending and under examination and stand rejected.  

Claim Objections

Duplicate Claims

Claim 4 is objected to as duplicative of claim 1.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).  

Claim 4 recites that “the inorganic base is a material which does not contain carbon-carbon bonds”.  However, under its plain meaning and as defined in the specification at page 10, lines 24-25 an “inorganic base” does not comprise carbon-carbon bonds to begin with.  As such, claim 4 is so close to claim 1 in content that claims 1 and 4 both cover the same thing, despite a slight difference in wording.  Claim 4 does not add any meaningful limitation to claim 1.  Applicant is advised that should claim 1 be found allowable, claim 4 will be rejected under 37 CFR 1.75 as being a substantial duplicate thereof.  


Rejections 35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Pursuant to 35 U.S.C. 112, the claim must apprise one of ordinary skill in the art of its scope so as to provide clear warning to others as to what constitutes infringement. MPEP 2173.02(II); Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000).   The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.  MPEP § 2173.05(a).  

Indefinite Claim Term Respecting the “-N-R3-N-”

Claims 2, 3, and 20 are rejected pursuant to 35 U.S.C. 112(b), as indefinite because the scope of the following claim 2 phrase cannot be read consistently with the other claim 2 limitations.  

wherein optionally one or more units -N-R3-N- may be present as either one of the rings


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


The meaning of this phrase is unclear for the following reasons.  Previous (antecedent) recitations of “-N-R3-N-” are the two occurrences within the claim 2 reaction scheme 2H4-NH- may be present as one of the rings”.  However, it is improper to import claim limitations from the specification.  MPEP § 2111.01.  Note that applicant should also address the Markush language of this claim recitation per the discussion below; in this regard (subject to how Applicant responds to the above § 112(b) issue) the recitation of “and/or” in the subject limitation does appear appropriate.  

Indefinite Claim Term: “X-R3-(NH-R3-)p-” and “X-R3-(OR3-)n-”

Claims 2, 3 and 20 are rejected pursuant to 35 U.S.C. 112(b) as indefinite for the following reasons.  First, the meanings of variable “p” and “n” within the recitation of “amine group of the formula X-R3-(NH-R3-)p-, or an alkoxy group of formula X-R3-(OR3-)n-” are unclear.  Instant claim 2 does not provide a specific value or range for either of “p” and “n”.  The only reference to variables p and n within the claim 2 body are the following two alternative provisos:

when each of n and p independently is at least 1, optionally containing one or more piperazine, or alkylene urea groups, or 

when p or n is 0 may be a C1-C20 hydroxyalkyl or C1-C20 aminoalkyl.  

It is unclear whether claim 2 limits the values of p and n to be either 0 or 1 (as set forth in the above alternative provisos) or whether applicant intends that p and n can be other values.  



when each of n and p independently is at least 1, optionally containing one or more piperazine, or alkylene urea groups, or 

when p or n is 0 may be a C1-C20 hydroxyalkyl or C1-C20 aminoalkyl.  

That is, when “n and p independently is at least 1”, what portion of the claimed chemical structure “optionally contain[s] one or more piperazine, or alkylene urea groups”. Is it R3?  Is it X?

Improper Markush Claims

Claims 2, 3 and 20 are rejected pursuant to 35 U.S.C. 112(b) as indefinite for recitation of:

X may be hydroxyl, amine, a linear or branched C1-C20 hydroxyalkyl or C1-C20 aminoalkyl group, 

when p or n is 0 may be a C1-C20 hydroxyalkyl or C1-C20 aminoalkyl.  

The recitation of “may be” in this context improperly provides for preferences within a claim and thereby renders confusion over the intended scope of the claim; that is it unclear whether X is directed to a closed or open Markush group.  See MPEP § 2173.05(d).  For example, can variable X be groups other than those recited? Or is Applicant’s intent to construct a closed Markush group limited to the listed alternatives?

The subject claim 2 recitation lacks the correct Markush language and terminal conjunction(s) and/or recites the wrong terminal conjunction(s) in defining a Markush group (thereby improperly claiming alternatives).  See MPEP § 2173.05(h).  This objection can be obviated by using the conventional language to define Markush alternatives, i.e., either:

the group consisting of A, B, C and D”; or 
“wherein the alternative is A, B, C or D”.  See MPEP § 2173.05(h).  

For example, the first instance can be corrected by amending as follows:

X is hydroxyl, amine, a linear or branched C1-C20 hydroxyalkyl or C1-C20 aminoalkyl group, 

Similarly, the following amendment should be made to claim 2 to conform to proper Markush claiming:

wherein R1 and R2 each independently are selected from the group consisting of hydrogen, an alkylene amine group of the formula X-R3-(NH-R3-)p-, and a group combining such alkylene amine and alkoxy units p and n, 

Applicant is asked to check for other instances of improper Markush language throughout the claims.  For example, claim 8 also lacks proper Markush language.  


Claim Rejections - 35 USC § 112, First Paragraph

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) because the specification, while enabling one of skill in the art to make and use the instantly claimed process of claims 1-20:

wherein the is claimed “corresponding alkyleneamine” is triethylenetetramine (L-TETA), aminoethylethanolamine (AEEA), or ethylenediamine (EDA)

does not reasonably enable one of skill in the art to make and use the full scope of:

converting any cyclic alkyleneureas into a corresponding alkyleneamines, comprising

Factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: 

(A)	The breadth of the claims; 
(B)	The nature of the invention; 
(C)	The state of the prior art; 
(D)	The level of one of ordinary skill; 
(E)	The level of predictability in the art; 
(F)	The amount of direction provided by the inventor; 
(G)	The existence of working examples; and 
(H)	The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 

In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988); In re Wright, 999 F.2d 1557, 27 USPQ2d 1510 (Fed. Cir. 1993).  

Breadth of the Claims

The claim breadth of instant clam 1 and 4-19 is considered very large in view of the generic nature of the claimed “cyclic alkyleneureas” and “alkyleneamines”.  Instant claims 2, 3, and 20 are considered very broad in view of the generic nature of the variables defining the structure of the claimed “cyclic alkyleneureas” and “alkyleneamines”.  These instant claim 2, 3 and 20 variables are essentially fully generic.  As such, the scope of the instant claims is considered extremely broad with respect to structural variability of “claimed “cyclic alkyleneureas” and “alkyleneamines”.  


Level of Predictability in the Art 

The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.  MPEP § 2163.04.  As discussed in more detail below, the only product or “alkyleneamines” taught in working examples as formed from the cyclic urea by the instant specification is triethyleneaminetetramine.  The art of record does supplement the instant specification such that one of skill in the art would know (absent experimentation) how the instantly claimed process could be extended (reaction conditions, solvents, reagent concentrations/ratios, times, temperatures, pressures etc.) to the full scope of “alkyleneamines” (generically as in claim 1) or “alkyleneamines” represented by the chemical formula depicted in claim 2.  

While the art associated with conversion of cyclic ureas to ethylenediamine, diethylenetriamine, and triethyleneaminetetramine is considered developed (as evidence by the references attached to the instant Information Disclosure Statement), there is little guidance respecting extension to other alkyleneramines or respecting extension of the 

In the instant case neither the art of record nor the instant specification provides sufficient guidance as to general extension of the claimed reaction so as to enable practice with the extensive breadth of the claimed “cyclic ureas” and “alkyleneamines”.  

Guidance in the Specification and Working Examples

The following scheme is set forth in instant claim 2 depicting a generic structure for the claimed cyclic urea and alkyleneamine.


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


The instant specification provides example cyclic ureas at page 6, lines 5-25.  

Some examples of cyclic alkylene ureas that are most preferred are EU (ethyleneurea), UDETA (the urea of diethylenetriamine), UTETA (the ureas of triethylenetetraamine, i.e. U1TETA or U2TETA, dependent on whether the urea is between the 1st and 2nd amine in the chain or 2nd and 3rd amine, respectively), DUTETA (the diurea of triethylenetetramine), UTEPA (the ureas of tetraethylenepentamine, i.e. U1TEPA, U2TEPA depending on where the urea unit is located), DUTEPA (DU1,3TEPA, DU1,4TEPA, the diureas of tetraethylenepentamine), UAEEA (the urea of aminoethylethanolamine), HEUDETA (the urea of hydroxyethyl diethylenetriamine, that can exist in two isomers HE-U1DETA and HE-U2DETA), HE-UTETA (the urea of hydroxyethyl triethylenetetraamine, that can exist in three isomers HE-U1TETA, HE-U2TETA and HE-U3TETA), HE-DUTETA (the diurea of hydroxyethyl triethylenetetraamine), or any mixture of these. 

For reference, some of the above-listed structures are set forth below.


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


However, the examples set forth in the specification (e.g. those depicted above) generally all would produce ethylenediamine, diethylenetriamine, and/or triethyleneaminetetramine in the instantly claimed process.  And these exemplary cyclic ureas disclosed in the specification are not representative of the vast scope of claimed cyclic ureas.  

The instant specification discloses that “first step of the process according to the invention is carried out in the presence of an amine compound selected from the group of primary amines, cyclic secondary amines, and bicyclic tertiary amines”.  Specification at page 13, lines14-17.  The specification goes on to discuss suitable “amine compounds” for use in the first claimed step.  Specification at pages 13-15.  The specification discloses that the amine compound is “preferably a compound different than R1-NH-R3-NH-R2”.  Specification at page 14, line 19.  However it is not apparent in the instant specification where the scope of product “alkyleneamines” is discussed.  





    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


The product “alkyleneamines” of Example 2 are L-TETA and AEEA.  Instant claim 3 is also directed to the synthesis of L-TETA as summarized below. 


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


In summary, while the instant specification provides a number of examples of cyclic ureas, the only product “alkyleneamines” appear to be L-TETA, AEEA, and EDA.  Neither the cyclic urea examples nor alkyleneamines examples are considered representative of the vast scope claimed.  

The Quantity of Experimentation Needed Is Undue

In the current case, claims 1-20 are properly rejected under 35 U.S.C. § 112(a), for lack of enablement because upon balancing the above-discussed factors, the specification at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full claim of:

converting any cyclic alkyleneureas into a corresponding alkyleneamines, comprising

without undue experimentation.  The claims are broadly directed any to vast number of structurally divergent cyclic alkyleneureas and alkyleneamines.  The ability of one of skill in the art to make and use the full scope of the subject claims is considered undue in primarily in view of the following Wands factor: lack of guidance provided to one of skill in the art – either in the specification or art of record -- regarding general extension of the process of claims 1 and 2 to any cyclic alkyleneureas and alkyleneamines (which necessarily requires adjustments and optimization of reaction variables such as, times, temperatures, reactants, reagent concentrations) so as to generate a claimed alkyleneamines; and (2) lack of working examples or other guidance in the specification regarding specific examples of claimed alkyleneamines other than L-TETA, AEEA, and EDA, which are not considered representative of the vast genus claimed.  In view of the lack of guidance in the art of record and specification, and the disclosure of only preparative examples directed to the alkyleneamines L-TETA, AEEA, and EDA is not considered sufficient to enable the broad claim scope any conversion of any cyclic alkyleneureas into a corresponding alkyleneamines without undue experimentation.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622